413 F.2d 547
72 L.R.R.M. (BNA) 2080
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VANGAS, INC., Respondent.
No. 23429.
United States Court of Appeals Ninth Circuit.
Aug. 11, 1969.

Before CHAMBERS and MERRILL, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
We find that the discharge of Allen Robins cannot be said to show any anti-union bias and cannot be said to be anything but the exercise of sound business judgment in a critical situation.  Therefore, the proposed order will not be enforced.


2
Judge MERRILL would enforce.